The indictment in this case contained only one count and charged the above designated appellants (defendants below) with the joint commission of the crime of rape. Said indictment is as follows: "The Grand Jury of said County charge that before the finding of this Indictment Fletcher Clayton and Curtis Daniel whose names to the Grand Jury are otherwise unknown than as stated, forcibly ravished, Alice Wright, a woman, against the peace and dignity of the State of Alabama."
Upon arraignment, and before entering upon the trial the defendants separately, severally and jointly moved the court to continue the case. In this connection the record discloses the following:
"Comes the defendants, separately, severally and jointly, and moves the Court to continue each of their cases, until the next term or session of this Court, and as grounds of their motion, say:
"1. For that the defendants have not had the opportunity to properly prepare for their defense.
"2. For that the offense with which they were charged is alleged to have been committed on the 27th day of July, 1941, and since that date, they have been confined in jail, without any opportunity on their part to prepare for their trial.
"3. For that the Grand Jury of said County was empaneled on the 4th day of August, 1941, and the indictment against them was returned on this same day, and they were arraigned on this same day and were required to plead thereto on the same day, without their having had an opportunity to consult their attorneys regarding their defense, their trial on such arraignment being set for August 13, 1941. *Page 109 
"4. That at that arraignments as aforesaid, defendants made arrangements with the firm of Reed and Reed, Attorneys, to defend them on their trial, but that their said attorneys were then engaged in the trial of cases in this Court continuously until Friday Night, the 8th day of August, 1941, and had no opportunity to properly prepare for trial on this date.
"5. That the Attorneys employed by the defendants devoted the whole of Saturday, August 9, 1941, and of Sunday, August 10, 1941, in an effort to prepare for the defense of defendants, but their Attorneys were required to return to the trial of cases in this Court on Monday August 11, 1941, where they were constantly engaged in the trial of cases until the adjournment of Court on Tuesday evening, August 12, 1941, and during this time, had no opportunity to prepare for the defense of these defendants.
"6. That after the arrest, confinement, and indictment of the defendants, that many rumors, mis-statements and extravagant statements were circulated throughout the entire County by which much excitement and prejudice was engendered against the defendants, the effect of which at this time will deprive the defendants of a fair and an impartial trial.
"7. That if such excitement and prejudice continues until the next session of this Court and is not by that time diminished, defendants will then probably demand a change of venue for their trial. Defendants, however, believe that if their trials at this time are continued, that it will not be necessary to seek a change of venue.
"Defendants offered in support of the foregoing motion for a continuance numerout affidavits of citizens from all parts of the County, and among such affidavits were those of T.R. Snead, Judge of Probate, G.D. Broom, County Superintendent of Education, Clyde H. West, Post Master, Centre, Alabama, J. Oleus Jordan, President, Farmers  Merchants Bank, Centre, Alabama, Glen Williamson, President Cherokee County Bank, Centre, Alabama, R.P. Snead, an Ex-Sheriff of said Cherokee County, M.H. Copeland, a member of the County Board of Education, and numerous others. Such affidavits so offered in support of their Motion for a continuance being in words and figures as follows:
State of Alabama, Cherokee County
"Before me, the undersigned authority in and for said County and State, personally appeared T.R. Snead who being known to me, and after first being duly sworn, according to law, deposes and says:
"I reside at Centre, Alabama in Beat No. 6, in Cherokee County, Alabama. I have heard the offense discussed in my community, of which Fletcher Clayton and Curtis Daniel are charged, and I have heard many different and wild and unreasonable statements made regarding the same. In some instances it has been stated that the victim was lacerated and torn, necessitating treatment by physicians, in other instances it has been reported that the victim was caused to abort as a result of the act with which said Clayton and Daniel are charged, and in other instances that the victim contracted some venereal disease as a result of this charge.
"This entire matter has been discussed in an extraordinary and unusual manner, and from such, there appears to be considerable excitement and prejudice prevailing against the said defendants, and as a result of such excitement and prejudice, it is not probable that the defendants can, at this time, secure a fair and an impartial trial.
"T.R. Snead
"Sworn to and subscribed to before me on this the 12 day of August, 1941.
"F.H. Norton
"A Notary Public, Cherokee County, Alabama."
In addition to the above-quoted affidavit of Hon. T.R. Snead, who the record shows is the Judge of Probate of Cherokee County, the defendant, as stated above, offered affidavits of similar import of about thirty-five other officials, and prominent citizens of said county in support of the motion to continue the case, all of which are set out in this record, and consume more than twenty pages of the record.
There was no attempt to contradict or dispute the facts stated and detailed in the foregoing affidavits, such facts were before the court and not denied or controverted in any manner. Seay v. State, 207 Ala. 453, 93 So. 403; Powell v. State of Alabama, 287 U.S. 45, 53 S. Ct. 55, 77 L. Ed. 158, 84 A.L.R. 527.
Following said affidavits in the transcript, the record contains this, "agreed statement of facts:" *Page 110 
"The State through its Solicitor and by agreement of Attorneys for defendant offered the following agreed statement of facts, related to defendant said motion for a continuance, viz:
" 'On the hearing of the defendants' motion to continue this cause the defendants offered numerous affidavits from various parties and the State offered the following agreed statement of facts: Upon the arraignment of the defendants in open Court Messrs. Reed and Reed, practicing attorneys at Centre, Cherokee County, Alabama, appeared at said arraignment in open Court and announced to the Court that they represented each of the defendants as counsel in this case, and that they appeared in said arraignment and represented both defendants.'
"Thereupon the court overruled the motion of the defendants to continue this case until the next session of this court to which action of the court in overruling their motion to continue defendants duly excepted."
It has many times been held that the granting or refusing a continuance is usually discretionary with the trial court, and the ruling in this connection will not be revised, in the absence of an abuse of discretion. Such discretion, however, cannot be arbitrarily exercised, and is in no sense absolutely conclusive; and where it appears there has been a palpable abuse of that discretion, resulting in disadvantage or injury to the defendant, such action will not only be revised, but will be corrected by the appellate court on review on appeal.
After a careful, thoughtful and attentive consideration of the question under discussion, we are clear to the conclusion, under the undisputed facts and circumstances upon which the motion for a continuance was based, that the court should have granted the motion, and that the action of the court in overruling and denying it, was error necessitating the reversal of the judgment of conviction from which this appeal was taken. In other words we hold, from what has been stated, there was a palpable abuse of discretion by the trial court in this ruling.
The term, "abuse of discretion," in the decisions of courts, implying in common parlance, a bad motive or wrong purpose, is not appropriate. It is really a discretion exercised to an end or purpose not justified by, and clearly against, reason and evidence; or as otherwise stated, where a court does not exercise a discretion in the sense of being discreet, circumspect, prudent, and exercising cautious judgment, it is an abuse of discretion. In a legal sense discretion is abused whenever, in its exercise, the court exceeds the bounds of reason, all the circumstances before it being considered. It does not necessarily imply "a wilful abuse or intentional wrong."
There are numerous other insistences of error presented on this appeal, but from our viewpoint we need advert to only one or two of the insistences, which, coupled with what has been hereinabove said, will be conclusive of this appeal.
As stated above, and as the indictment discloses, these appellants (defendants) were charged with the joint offense of rape, and were jointly tried, and jointly convicted. It is insisted by appellants that the testimony of the alleged injured party shows there were two separate and distinct offenses committed, and on this point our attention is directed to the statements made by the woman in question wherein she testified, among other things: "Clayton was going out of the house when Curtis had the intercourse, it took Fletcher about ten minutes to do what he did then he went out of the house, as Curtis came in. Curtis was not there with me as long as Fletcher was."
Appellants strenuously insist that "the indictment charged a single offense. The testimony of the prosecutrix shows two separate, distinct and disconnected transactions by each of the appellants separately. This being true, neither one of the appellants can be convicted under this indictment."
The law, as to this, is where an offense is of its nature several and distinct to such a degree that it cannot be committed by two or more jointly, it of course follows, that there can be no joinder of defendants in the same indictment. 31 C.J. page 755, Sec. 315; Mikell v. State, Ala. Sup.,5 So. 2d 8251; Elliott v. State, 26 Ala. 78; Lindsey et al. v. State,48 Ala. 169; McGehee v. State, 58 Ala. 360; Cox v. State, 76 Ala. 66; Johnson v. State, 44 Ala. 414. In said case the Supreme Court declared: "Where two persons are jointly indicted for the same offense, if the proof shows the commission of the offense severally, by each, there can be no conviction of either or both." Townsend v. State, *Page 111 137 Ala. 91, 93, 34 So. 382; Thomas v. State, 111 Ala. 51,20 So. 617; Grimes et al. v. State, 23 Ala. App. 518, 128 So. 122; 31 C.J. Sec. 456, page 844; 31 C.J. Sec. 314, pages 754 and 755; 31 C.J. Secs. 315 and 316, page 755; People v. Richie, 317 Ill. 551,148 N.E. 265; in this case, being one for the crime of rape, the Alabama cases are cited and approved, and discussed at length in the opinion. And it appears that the facts in this case and the case at bar are practically identical.
Appellants' able counsel further insists that: "The State makes no point whatever as to the insistence of appellants that the indictment in this case charged but a single offense. The testimony of the prosecutrix as stated in original brief show two separate and distinct acts on the part of each appellant. The offense of rape, of course, can not be committed by two persons at one and the same time, and it was not the theory of the State that the crime was jointly committed by the appellants, since proof was made of two separate and distinct transactions."
The point of decision under discussion is presented in every possible manner, and especially so, by the numerous charges refused to defendant. We see no escape, from what has been said, from holding and declaring the trial court was in error in its several rulings here complained of.
The trial court erred also in overruling and denying defendants' motion for a new trial.
Reversed and remanded.
1 242 Ala. 298.